Exhibit 10.18

2006 ITT EDUCATIONAL SERVICES, INC.

EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(TIME-BASED VESTING)

This Agreement (“Agreement”), effective as of the              day of
            , 2             (“Grant Date”), is by and between ITT Educational
Services, Inc. (“Company”) and              (“Grantee”).

The Grantee now serves the Company or a Subsidiary as either an Employee or a
Non-Employee Director, and in recognition of the Grantee’s valued services, the
Company, through the Committee, desires to provide an opportunity for the
Grantee to receive an award, pursuant to the provisions of the 2006 ITT
Educational Services, Inc. Equity Compensation Plan (“Plan”), the value of which
is based on the Company’s stock, further aligning the Grantee’s interests with
those of the Company’s stockholders.

In consideration of the terms and conditions of this Agreement and the Plan, the
terms of which are incorporated as a part of this Agreement, the parties agree
as follows:

1. Grant of Restricted Stock Units. The Company hereby awards the Grantee
             Restricted Stock Units.

2. Vesting/Period of Restriction. Subject to the terms of the Plan and this
Agreement, including paragraph 6 below, the Period of Restriction will expire,
and all of the Restricted Stock Units subject to this Award will become fully
vested, [on             , 2            ] [as to              [insert fraction,
such as 1/3] of the Restricted Stock Units on a cumulative basis, on each of the
            [insert anniversary dates, such as first, second and third]
anniversaries of the Grant Date] (time-based restriction – at least one year).

3. Non-transferability. Except as otherwise provided in this Agreement or the
Plan, the Grantee may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the Restricted Stock Units, or any interest therein. Any
purported sale, assignment, transfer, pledge or other disposition or encumbrance
in violation of this Agreement or the Plan will be void and of no effect. The
Restricted Stock Units shall be subject to forfeiture until the Grantee becomes
vested in the Award according to the schedule set forth in paragraph 2 of this
Agreement.

4. Settlement and Payment of the Award. The Restricted Stock Units subject to
this Award shall be settled on the last day of the Period of Restriction (the
“Settlement Date”). As soon as administratively practicable thereafter, payment
of the Restricted Stock Units subject to this Award shall be made; provided,
however, that payment shall be made not later than the 15th day of the third
month following the Settlement Date. The Restricted Stock Units subject to this
Award shall be settled and paid in [Shares, in the amount of one Share for each
Restricted Stock Unit being settled, either by delivering one or more
certificates for such Shares or by entering such Shares in book entry form, as
determined by the Company in its discretion] [cash, in an amount equal to [the
Fair Market Value of a Share on the Settlement Date] [the average of the Fair
Market Value of a Share over the              trading days prior to the
Settlement Date], multiplied by the number of Restricted Stock Units being
settled], subject to paragraph 8 below.

 

-1-



--------------------------------------------------------------------------------

5. Limitations on Rights. The Restricted Stock Units do not provide the Grantee
with any rights of a stockholder of the Company. The Grantee shall have no
rights as a stockholder of the Company, no rights to regular, periodic cash
dividends or dividend equivalents and no voting rights with respect to the
Restricted Stock Units or any Shares issuable in respect of such Restricted
Stock Units, until Shares, if any, are actually delivered to and held of record
by the Grantee. Until any Restricted Stock Units are actually paid, the
Restricted Stock Units will be unfunded, unsecured obligations of the Company.

6. Termination of Employment or Service. Upon termination of the Grantee’s
employment or service due to death or Disability, the Period of Restriction with
respect to the Restricted Stock Units will lapse immediately, and the Restricted
Stock Units will be settled immediately thereafter and paid immediately
thereafter in the form specified in paragraph 4 of this Agreement. Upon
termination of the Grantee’s employment or service for any reason other than
death or Disability, the Grantee will forfeit immediately after the termination
of employment or service all of his or her Restricted Stock Units that are
unvested as of the date of termination of employment or service.

7. Change in Control. As provided in Section 19 of the Plan, upon the occurrence
of a Change in Control, the restrictions applicable to this Award of Restricted
Stock Units may lapse before the expiration of the Period of Restriction in
paragraph 2.

8. Withholding. Prior to the delivery of any Shares or cash pursuant to this
Award, the Company has the right and power to deduct or withhold, or require the
Grantee to remit to the Company, an amount sufficient to satisfy all applicable
tax withholding requirements, which shall not exceed the amount determined by
the applicable minimum statutory tax withholding rate (or such other rate as
will not result in a negative accounting impact). [Use if Shares to be delivered
upon settlement: The Company will require the Grantee to satisfy all or part of
the tax withholding obligations in connection with this Award by (a) having the
Company withhold otherwise deliverable Shares, or (b) delivering to the Company
Shares already owned for a period of at least six (6) months (or such longer or
shorter period as may be required to avoid a charge to earnings for financial
accounting purposes), in each case having a value equal to the amount to be
withheld. For these purposes, the value of the Shares to be withheld or
delivered will be equal to the Fair Market Value as of the date that the taxes
are required to be withheld.]

9. Notices. All notices and other communications required or permitted under
this Agreement shall be written and delivered personally or sent by registered
or certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company’s executive offices in
Carmel, Indiana, and if to the Grantee or his or her successor, to the address
last furnished by the Grantee to the Company. Notwithstanding the foregoing,
though, the Company may authorize notice by any other means it deems desirable
or efficient at a given time, such as notice by facsimile or electronic mail
(e-mail).

10. No Employment Rights. Neither the Plan nor this Agreement confers upon the
Grantee any right to continue in the employ or service of the Company or a
Subsidiary or interferes in any way with the right of the Company or a
Subsidiary to terminate the Grantee’s employment or service at any time.

11. Defined Terms. All of the defined terms, or terms that begin with capital
letters and have a special meaning for purposes of this Agreement, have the
meaning ascribed to them in this Agreement. All defined terms to which this
Agreement does not ascribe a meaning have the meaning ascribed to them in the
Plan.

 

- 2 -



--------------------------------------------------------------------------------

12. Plan Controlling. The terms and conditions set forth in this Agreement are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Company are binding
and conclusive upon the Grantee and his or her legal representatives. The
Grantee agrees to be bound by the terms and provisions of the Plan. The Grantee
further acknowledges and agrees that, as consideration for this Award, the term
“Change in Control” applicable to all Awards (as defined in the Plan) held by
Grantee and issued or granted prior to the date hereof shall have the meaning
set forth in the Plan as of the date hereof.

The Company and the Grantee have executed this Agreement as of the date first
above written.

 

 

[GRANTEE SIGNATURE] Print Name:  

 

 

ITT EDUCATIONAL SERVICES, INC. By:     Print Name:  

 

Title:  

 

 

- 3 -